Title: To James Madison from William Pinkney and Others, 10 April 1815 (Abstract)
From: Pinkney, William
To: Madison, James


                    § From William Pinkney and Others. 10 April 1815, Baltimore. “We beg leave to offer you our sincere Congratulations upon the Conclusion of an honorable Peace between the United States and Great Britain; and at the same time to express our unfeigned admiration of the enlightened Wisdom and patriotic Firmness by which your Conduct has been distinguished, during the extraordinary trials to which for some time past our Country has been exposed by foreign Injustice.
                    “In the anxious and long continued efforts of our Government to avoid a Contest with England we have seen and approved that Spirit of Moderation and love of Peace which ought in a peculiar Manner to characterize Republican Rulers; and in the decision, with which an appeal to Arms was made, when forbearance was no longer possible, we recognize and applaud that courageous devotion to the rights and Honour of the nation which a brave People are entitled to expect from those who are the depositaries of their Power.
                    “The struggle which followed that Appeal was necessarily Commenced under formidable difficulties growing out of our own Situation and that of the Enemy; but it was marked in its progress by signal triumphs, won by a Navy in the Weakness of its Infancy from the greatest maritime nation on the Globe, and by an Army and Militia, in which discipline had only begun to lend its aid to valour, from those who had long been formed to military habits, and had become familiar with Victory over the veteran Troops of France.
                    “That Struggle has revived with added lustre the renown which brightened the morning of our Independence: It has called forth and organized the dormant resources of the Empire: It has tried and vindicated our Republican Constitution: It has given us that moral Strength which consists in the well earned respect of the World and in a just respect for ourselves: It has raised up and consolidated a national Character, dear to the hearts of the People as an object of honest pride, and a pledge of future Union, Tranquility and Greatness. It has not indeed been unaccompanied with occasional reverses; yet even these have had their Value, and may still be wholesome to us, if we receive them as the warnings of a protecting Providence against the errors of a false Confidence, and against intemperate exultation in the midst of more prosperous fortune. Many of our Citizens, too, have fallen in this Conflict, and it becomes us to mourn their loss; but they have fallen, that their Country might rise; they have cemented with their Blood the fabric of her happiness and glory; and, although death has snatched them from us, they will still live in their example and in the grateful remembrance of their Countrymen.
                    
                    “Throughout this severe probation your Course has been steady and uniform. You have not been turned aside from the pursuit of peace, through a vigorous preparation for War, by unforseen and gigantic Embarrassments, enhanced, if not produced, by an opposition more active and persevering than ever before was known to palsy the energies of a free state in the hour of her greatest peril. The result of Constancy, sustained and animated by Virtue, has been what it ought to be. The result has been a peace, which every American feels that he may enjoy, not only without a blush, but with a lofty Consciousness that it brings with it augmented honour for the present, and security for the future.”
                